Citation Nr: 1644547	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  13-00 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased (compensable) rating for service-connected chorioretinal scarring with tiny limbal cornea scarring.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1979.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision by the RO in Detroit, Michigan.

This case was previously before the Board in December 2015.  At that time the claim was remanded for additional development.  The case now returns to the Board following completion of the requested development and readjudication of the appeal in April 2016.  There has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

The chorioretinal scarring with tiny limbal cornea scarring is not centrally located and does not cause visual impairment or incapacitating episodes.


CONCLUSION OF LAW

The criteria for an initial compensable rating for chorioretinal scarring with tiny limbal cornea scarring are not met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.79, Diagnostic Codes 6009, 6011 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letter dated in April 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), VA and private medical records, Board hearing transcript, and the statements of the Veteran.  The Veteran was provided with VA examinations for his eye disability in April 2010 and May 2016.  The Board finds that the examinations are thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a medical history from the Veteran, and provided the information necessary to evaluate his right eye disability under the applicable rating criteria.  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations.

The Board finds that there was substantial compliance with the December 2015 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  

In particular, the Veteran was sent a letter requesting names and addresses of medical care providers who have treated him for his right eye disability and the May 2016 VA examination report was obtained and associated with the record.  The Veteran has not identified any other pertinent evidence that remains outstanding regarding the claim being decided herein.  Accordingly, there has been substantial compliance with the remand directives and, therefore, no further remand is necessary.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  No further notice or assistance to him with his claim is required

Disability Rating Law and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Where the Veteran does not meet the requirement for a compensable evaluation, then a zero percent evaluation shall be assigned. 38 C.F.R. § 4.31.

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran's chorioretinal scarring with tiny limbal cornea scarring is assigned a noncompensable rating pursuant to Diagnostic Codes 6009 (unhealed eye injury) - 6011 (retinal scars, atrophy or irregularities).

The General Rating Formula for Diagnostic Codes 6000 through 6009 directs that the disabilities be rated on the basis of either visual impairment due to the particular condition or on incapacitating episodes as follows: with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months (10 percent); with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months (20 percent); with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months (40 percent); and with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent). 38 C.F.R. § 4.79. 

Localized scars, atrophy, or irregularities of the retina, unilateral or bilateral, that are centrally located and that result in an irregular duplicated, enlarged or diminished image are assigned a 10 percent rating.  Alternatively, evaluate based on visual impairment due to retinal scars, atrophy, or irregularities, if this would result in a higher evaluation.  38 C.F.R. § 4.79, Diagnostic Code 6011. 

Analysis

The Veteran contends that a compensable rating is warranted for his service-connected chorioretinal scarring with tiny limbal cornea scarring.  

He underwent a VA eye examination in May 2010.  Best corrected visual acuity at distance was 20/20 and near was 20/20-1 in both eyes.  Physical examination revealed a noncentral tiny corneal scar at limbus in the right eye.  There were no physical findings of abnormal lacrimal duct function, abnormal eyelids, chronic conjunctivitis, residuals of eye injury, lagophthalmos, symblepharon, ptosi, nystagmus, or eyebrow or eyelash loss.  The examiner noted that the Veteran had a visual field defect but that it was not consistent with true field loss superiorly.  She also opined that the corneal scar was not causing a decrease in vision nor floater nor loss of visual field and that the Veteran had hyphemia and uveitis which resolved well in service and completely without a damaged pupil.  Although she noted additional diagnoses of mild blepharitis and mild cataracts, she stated that these were not related to military service or trauma.

The Veteran most recently underwent a VA eye examination in April 2016. The examiner noted that the Veteran incurred a small laceration to the inferior cornea in January 1978 when he was hit with a paper clip in the right eye.  The Veteran was hospitalized for eight days and required laser treatment for his retina at that time.  Upon examination, corrected distance and near visual acuity was 20/40 or better in the right eye and left eye.  There was no diplopia or loss of visual field.  The examiner stated that there was no decrease in visual acuity or other visual impairment.  The examiner further noted that the Veteran has a chorioretinal scar in far periphery of the right eye which is well-pigmented and appears longstanding and quiet.  He noted that there was no active inflammation and the surrounding retina was intact.  Lastly, it was reported that there were no incapacitating episodes

The 2016 VA examiner further opined that based on examination and review of clinical records, there is no change in the appearance of the small corneal scar located at the peripheral part of the right cornea or the chorioretinal scarring located in the periphery of the right retina.  The small scars are not near the visual axis, not affecting vision and not affecting the field of vision.  It was his opinion that the scars are stable, have not progressed from prior evaluations, and are not affecting vision.

After a careful review of the evidence above, the Board finds no basis to warrant a compensable rating for the Veteran's chorioretinal scarring with tiny limbal cornea scarring of the right eye for any time during the appeal period.  In this respect, the preponderance of the credible lay and medical evidence establishes that the Veteran's service connected chorioretinal scarring with tiny limbal cornea scarring is manifested by a healed eye injury and non-centrally located chorioretinal scar which does not result in any objective visual impairment and is absent incapacitating episodes. 

According to VA treatment records dated in December 2010, the Veteran reported experiencing blurry vision, right eye pain, and headaches.  According to a 2013 rating decision, the RO continued the prior denial of service connection for myofascial headaches claimed as secondary to the service-connected right eye disability.  Thus the Board has no basis to consider the headache symptomatology in deciding this claim.  

The Board acknowledges that the Veteran currently suffers from right eye pain, blurry vision reduced visual acuity.  The Veteran has conditions affecting his right eye including mild blepharitis and mild cataracts, which are not service connected.  Further, as set forth above, no visual impairment or incapacitating episodes are attributed to the chorioretinal scarring with tiny limbal cornea scarring.  Additionally, the chorioretinal scarring with tiny limbal cornea scarring is not centrally located and productive of irregular, duplicated, enlarged, or diminished image.  Overall, the Board finds that the objective evidence reported by the more highly trained VA examiners to be more probative of the symptomatology and level of the Veteran's disability than statements from the Veteran.

The criteria for a compensable rating for chorioretinal scarring with tiny limbal cornea scarring are not met or more nearly approximated at any time during the appeal period.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right eye disability with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b).  His right eye disability consists of chorioretinal scarring with tiny limbal cornea scarring and the manifestations are specifically contemplated by the General Rating Formula.  See 38 C.F.R. § 4.79. 

The rating criteria applicable to eye disabilities are designed with a view toward compensating for disability associated with symptoms and functional impairment resulting from the pathology they address.  Although a particular diagnostic code may provide for evaluations of a disability solely in terms of objective clinical data or the presence of a given diagnosis, the purpose of the rating criteria is necessarily to provide compensation for the associated symptoms and functional impairment in terms of the resultant disability, particularly with regard to the impact on earning capacity.  See 38 C.F.R. §§ 4.1, 4.10, 4.21.  Thus, for example, the General Rating Formula under 38 C.F.R. § 4.79 applies to unhealed eye injury (DC 6009) without mentioning pain, redness, bleeding, tearing, or similar symptoms that one would expect to be present with these conditions.  Indeed, it does not specify any symptoms.  The criteria applicable to visual impairment also do not describe the types of difficulties or limitations that might be caused by such impairment.  The fact that no specific symptoms or limitations are described indicates that they are simply assumed and built into the graded levels of evaluation that can be assigned under the rating schedule.  Accordingly, the mere fact that a given symptom or type of functional impairment is not discussed in the rating criteria cannot be a basis in itself for a finding that the schedular criteria are inadequate.  Rather, there must be evidence that the symptom or functional impairment in question is so severe or unusual that the criteria do not adequately contemplate it.  

With the above principles in mind, while the Veteran has described eye pain which does not render the rating criteria inadequate to evaluate his right eye disability, even if these symptoms it is not specifically mentioned, as it is already factored into the schedular evaluations.  Any resulting visual loss and disfigurement is already compensated by the rating criteria, as discussed above.  

As discussed above, there are higher ratings available under the applicable diagnostic codes, but the Veteran's right eye disability is not productive of the manifestations that would warrant the higher ratings.  Thus, the Board finds the criteria for the evaluations assigned more than reasonably describes the Veteran's disability level and symptomatology.  The Veteran does not have any other pathology, and has not reported any other symptoms, other than what has already been discussed. 

In short, there are no manifestations of the Veteran's right eye disability not accounted for in evaluating it under the schedular criteria.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321 (b).  Therefore, the schedular evaluations are adequate, and consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" and/or referral is not required.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the matter of a total rating based on unemployability due to the service-connected disabilities on appeal is not raised by the record.  Although a March 2011 VA treatment record reflects that the Veteran is unemployed Veteran is employed full time, the April 2016 VA examiners noted that the Veteran's eye condition does not impact his ability to work. 


ORDER

A compensable rating for chorioretinal scarring with tiny limbal cornea scarring is denied. 


____________________________________________
K, PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


